DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant argument’s file 03/08/2021 has been considered and are persuasive.  Previously presented rejections have been withdrawn.  Examiner has considered the presented IDS documents as well as additional NPL documents (See attached 892).  These are relevant in that they are directed to ground based beamforming network and relay systems.  As per claim 2, Koduru [Advanced Space Based Network using Ground Based Beam Former,” 29th AIA A International Communications Satellite Systems Conference (ICSSC-2011)], is closest to the claims in that it teaches system similar to that claimed (See Figs 1 and 2 of Koduru) except in that the satellite beacon generator is part of end to end relay (as in claim 2 lines 2-3), whereas in Koduru it is ground based, specifics about the integers M and N (claim 2 line 20),  and using the relay beacon for phase compensator (claim 2 lines13-15).  Examiner does not find it obvious to apply or modify references of record to show all limitations as recited in the claims.  Claim 2 is thus allowed.  Claims 3-32 recite or encompass these limitations and are allowed for same reason as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793